UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 1, 2014 DIVERSIFIED 2 (Exact name of registrant as specified in its charter) New York (State or other jurisdiction of incorporation) 000-32599 (Commission File Number) 13-4077759 (IRS Employer Identification No.) c/o Ceres Managed Futures LLC 522 Fifth Avenue - 14th Floor New York, New York 10036 (Address and Zip Code of principal executive offices) Registrant’s telephone number, including area code:(855) 672-4468 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement. Amendment to Management Agreement Effective April 1, 2014, Diversified 2000 Futures Fund L.P. (the “Registrant”) entered into an amendment (the “Amendment to the Management Agreement”) to the management agreement, dated March 1, 2001 (together with the Amendment to the Management Agreement, the “Management Agreement”), by and among the Registrant, Ceres Managed Futures LLC, the general partner of the Registrant (the “General Partner”), and Graham Capital Management L.P., a Delaware limited partnership (the “Advisor”), pursuant to which the Advisor shall manage the portion of the Registrant’s assets allocated to it. Pursuant to the Amendment to the Management Agreement, the professional management services fee is 1.75% per year.In all other respects the Management Agreement remains unchanged and of full force and effect. The Management Agreement expires on June 30th of each year and may be renewed by the General Partner, in its sole discretion, for additional one-year periods upon notice to the Advisor not less than 30 days prior to the expiration of the previous period. Amendment to Alternative Investment Selling Agent Agreement Effective April 1, 2014, the Registrant, the General Partner and Morgan Stanley Smith Barney LLC, doing business as Morgan Stanley Wealth Management (“MSWM”), amended the alternative investment selling agent agreement dated November 12, 2013 (the “Selling Agreement”) between the General Partner, the Registrant and MSWM, pursuant to which MSWM has been appointed as a non-exclusive agent of the Registrant for the purpose of finding eligible investors for units of limited partnership interests in the Registrant through offerings that are exempt from registration under the Securities Act of 1933, as amended, pursuant to Section 4(a)(2) thereof and Rule 506 of Regulation D promulgated thereunder. Pursuant to the amendment to the Selling Agreement, the monthly ongoing selling agent fee is 2.90% per year.In all other respects the Selling Agreement remains unchanged and of full force and effect. A party to the Selling Agreement may terminate the Selling Agreement by written notice to the other parties on thirty days’ prior written notice, or immediately under certain circumstances as provided in the Selling Agreement. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DIVERSIFIED 2 By: Ceres Managed Futures LLC, General Partner By: /s/ Alper Daglioglu Alper Daglioglu President and Director Date:April 7, 2014
